
	
		II
		112th CONGRESS
		2d Session
		S. 3224
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2012
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent an
		  unfair tax burden for veterans and homeowners who have received assistance from
		  the National Mortgage Settlement, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeowners and Military Families Tax
			 Fairness Act.
		2.Extension of
			 income exclusion for discharge of qualified principal residence
			 indebtedness
			(a)In
			 generalSubparagraph (E) of
			 section 108(a)(1) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2013 and inserting January 1,
			 2016.
			(b)Application to
			 certain agreementsSubparagraph (E) of section 108(a)(1) of the
			 Internal Revenue Code of 1986, as amended by subsection (a), is amended by
			 inserting before the period the following: , or which is discharged
			 after such date pursuant to an agreement entered into before such date under
			 the programs created pursuant to, or using funds authorized by the Emergency
			 Economic Stabilization Act of 2008.
			(c)Effective
			 date
				(1)Subsection
			 (a)The amendment made by
			 subsection (a) shall apply to discharges in taxable years beginning after
			 December 31, 2012.
				(2)Subsection
			 (b)The amendment made by subsection (b) shall
			 take effect on the date of the enactment of this Act.
				3.Extension of
			 deduction for mortgage insurance premiums
			(a)In
			 generalSubclause (I) of section 163(h)(3)(E)(i) of the Internal
			 Revenue Code of 1986 is amended by striking December 31, 2011
			 and inserting December 31, 2012.
			(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or accrued after December 31, 2011.
			4.Exclusions
			 relating to National Mortgage Settlement payments
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 139D the following
			 new section:
				
					139E.National
				Mortgage Settlement
						(a)General
				ruleIn the case of an individual, gross income shall not include
				any National Mortgage Settlement amount.
						(b)National
				Mortgage Settlement amount definedFor purposes of subsection (a), the term
				National Mortgage Settlement amount means, with respect to any
				amount received under the National Mortgage Settlement, an amount which
				is—
							(1)a payment for
				transitional assistance,
							(2)a payment from the Borrower Payment Fund
				under the National Mortgage Settlement to a borrower whose home was finally
				sold or taken in foreclosure after December 31, 2007, and before January 1,
				2012, and
							(3)a payment received as a result of a
				foreclosure that the Attorney General of the United States has determined was
				not in compliance with the Servicemembers Civil Relief Act.
							(c)Disregard of
				refund of excess mortgage interest and related damagesIn the
				case of an individual, the amount of interest refunded and damages paid for
				excess charges of mortgage interest under the National Mortgage Settlement with
				respect to a wrongful foreclosure described in subsection (b)(3)—
							(1)shall be
				disregarded for purposes of this chapter, and
							(2)no adjustment of
				the deduction allowable under section 163(h) shall be made as a result of such
				refund.
							(d)National
				Mortgage SettlementFor purposes of this section, the term
				National Mortgage Settlement means any consent agreement entered
				into in settlement of the action entitled The United States of America,
				et al. against Bank of America Corporation, et al., filed in the United
				States District Court for the District of Columbia on March 12, 2012 (case
				numbered
				1:12-cv-00361-RMC).
						.
			(b)Denial of
			 business deduction for certain paymentsSection 162 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (q) as
			 subsection (r) and by inserting after subsection (p) the following new
			 subsection:
				
					(q)National
				Mortgage Settlement
						(1)In
				generalNo deduction shall be
				allowed under this chapter for any National Mortgage Settlement amount that was
				paid in exchange for a full release of the United States’ potential civil
				claims under the Servicemembers Civil Relief Act.
						(2)National
				Mortgage Settlement amountThe term National Mortgage
				Settlement amount has the meaning given such term by section
				139E.
						.
			(c)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item relating to section 139D the following new item:
				
					
						Sec. 139E. National Mortgage
				settlement.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after March 12, 2012.
			
